         Case 1:20-cv-01268-TNM Document 12 Filed 02/26/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF COLUMBIA

TAX ANALYSTS,                       )
                                    )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )             Civ. No.: 1:20-cv-01268-TNM
                                    )
INTERNAL REVENUE SERVICE,           )
                                    )
                  Defendant.        )
                                    )
____________________________________)

                                JOINT STATUS REPORT

       Plaintiff, Tax Analysts, and Defendant, the Internal Revenue Service (“Service”),

hereby respectfully submit this Joint Status Report pursuant to the Court’s Minute

Order dated December 16, 2020.

       Plaintiff’s complaint alleges a claim under the Freedom of Information Act

(“FOIA”). Since the last Joint Status Report, the parties have continued to work

cooperatively and make progress in resolving the remaining matters alleged in the

complaint.

       The parties continue to narrow the issues in this lawsuit recognizing that briefing

of certain issue(s) may be required. Accordingly, the parties again jointly request that

no briefing schedule be set at this time, but that the Court order the parties to file a

further Joint Status Report no later than April 20, 2021, in order to update the Court
        Case 1:20-cv-01268-TNM Document 12 Filed 02/26/21 Page 2 of 3




regarding the status of this matter, including whether any further proceedings will be

required.

Dated: February 26, 2021                Respectfully submitted,

HITCHCOCK LAW FIRM PLLC                 DAVID A. HUBBERT
                                        Acting Assistant Attorney General

/s/Cornish F. Hitchcock                 /s/ Joseph E. Hunsader_______________
CORNISH F. HITCHCOCK                    JOSEPH E. HUNSADER
D.C. Bar No. 238824                     D.C. Bar No. 453328
5614 Connecticut Ave. N.W., No. 304     Trial Attorney, Tax Division
Washington, D.C. 20015                  U.S. Department of Justice
Tel: (202) 489-4813                     P.O. Box 227 -- Ben Franklin Station
Fax: (202) 315-3552                     Washington, D.C. 20044
Email: conh@hitchlaw.com                Tel: (202) 514-0472
Attorneys for Plaintiff                 Email: joseph.e.hunsader@usdoj.gov
                                        Attorneys for the Internal Revenue Service
        Case 1:20-cv-01268-TNM Document 12 Filed 02/26/21 Page 3 of 3




                           CERTIFICATE OF SERVICE

      I hereby certify that on February 26, 2021, I filed the following documents:

      (1)     JOINT STATUS REPORT

with Court’s EFC system that serves all filed documents, on the day of filing with the

ECF system, to all counsel of record participating in the ECF system including upon:

      Cornish F. Hitchcock
      Hitchcock Law Firm PLLC
      5614 Connecticut Ave., NW, Suite 304
      Washington, D.C. 20015


                                                /s/Joseph E. Hunsader
                                                Joseph E. Hunsader
                                                Trial Attorney, Tax Division
